Name: Commission Regulation (EC) No 1058/98 of 20 May 1998 determining to what extent applications for import rights lodged pursuant to Regulation (EC) No 546/98 can be met as regards the tariff quota for certain beef and veal sector products originating in the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  international trade;  means of agricultural production;  Europe
 Date Published: nan

 Avis juridique important|31998R1058Commission Regulation (EC) No 1058/98 of 20 May 1998 determining to what extent applications for import rights lodged pursuant to Regulation (EC) No 546/98 can be met as regards the tariff quota for certain beef and veal sector products originating in the former Yugoslav Republic of Macedonia Official Journal L 151 , 21/05/1998 P. 0027 - 0027COMMISSION REGULATION (EC) No 1058/98 of 20 May 1998 determining to what extent applications for import rights lodged pursuant to Regulation (EC) No 546/98 can be met as regards the tariff quota for certain beef and veal sector products originating in the former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 546/98 of 10 March 1998 laying down detailed rules for the application in 1998 of the arrangements applicable to imports laid down in Council Decision 97/831/EC as regards certain beef and veal products (1), as amended by Regulation (EC) No 853/98 (2), and in particular Article 4 thereof,Whereas Article 1(1) of Regulation (EC) No 546/98 fixes the quantity of certain beef and veal products originating in the former Yugoslav Republic of Macedonia that can be imported under special terms in 1998;Whereas Article 4 of Regulation (EC) No 546/98 stipulates that the quantities applied for may be reduced; whereas the quantities applied for exceed the quantities available; whereas, under the circumstances and with a view to ensuring an equitable shareout of the available quantities, the quantities applied for should be reduced on a proportional basis,HAS ADOPTED THIS REGULATION:Article 1 All applications for import rights lodged pursuant to Article 3 of Regulation (EC) No 546/98 shall be met to the extent of 0,4056 % of the quantity applied for.Article 2 This Regulation shall enter into force on 21 May 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 72, 11. 3. 1998, p. 8.(2) OJ L 122, 24. 4. 1998, p. 6.